ON STATE'S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
The State has filed a voluminous motion urging grounds for the affirmance of this case. Being reversed only on one assignment of error, it will be necessary only to consider, that part of the motion which refers, to this assignment.
The original opinion definitely states the rule of law to which *91we adhere. We think it was clearly and sufficiently discussed in the original opinion and that it is not necessary to write further thereon.
The State urges its motion on the ground that bill of exception number seven in appellant’s complaint is fatally defective and that the same cannot be considered. We have carefully re-read the record, including the bill with the court’s qualification thereof, together with the authorities cited by the State, and are of the opinion that the bill sufficiently complies with the rules and apprises this court of the error so that we are enabled to appraise its value. The propositions of law involved are well settled, have been many times discussed, and we deem it sufficient to say that the State’s contention cannot be sustained.
The motion for rehearing is overruled.